DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 11/04/2020 and 07/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 are rejected under 35 U.S.C. 102(a1) as being anticipated by Leany et al. (US 2017/0029998).
	Regarding claim 1, Leany et al. discloses:
An electronic clutch-coupled motor assembly (abstract), comprising: 
a motor (38) comprising: 
a stator (100,102) that defines an inner space at a center of the stator (Fig 3), and 
a rotor (104,106) that surrounds the stator (100,102) and is spaced apart from an outer circumference of the stator (para 27), the rotor being configured to rotate relative to the stator (para 27, Fig 3); and 
an electronic clutch (122,126) that is inserted into and coupled to the stator through the inner space of the stator (para 31 – “The shifter mechanism 122 can include a concentric coil housing 124 positioned within the interior diameter of the stator 100”), 
the electronic clutch (122,126) comprising: 
an electronic clutch insert core (124, Fig 5, para 31) having a circular shape, and an electronic clutch bobbin (126) coupled to an inside of the electronic clutch insert core (124, Figs 4-5).
	
Regarding claim 3/1, Leany et al. discloses wherein the stator (100,102) comprises: a stator core (see annotated Fig 3 below) that has a ring shape and defines the inner space of the stator; and a plurality of coils (102) disposed at the stator core.

    PNG
    media_image1.png
    796
    703
    media_image1.png
    Greyscale


Regarding claim 8/1, Leany et al. discloses wherein the rotor (104) comprises: a rotor core (not labeled – radially outer portion by rotor magnets 106) that surrounds the stator (100,102), an air gap being defined between the stator and the rotor core (not clearly shown nor labeled -inherent- else the machine would not be able to rotate nor function as disclosed); and a plurality of magnets (106) that are disposed inside the rotor core and face a plurality of coils (102) of the stator.

Regarding claim 9/1, Leany et al. discloses wherein a height of the electronic clutch (122) corresponds to a height of the inner space of the stator (100,102).

Regarding claim 10/9, Leany et al. discloses wherein an entire portion of the electronic clutch (122) is disposed within the inner space of the stator and surrounded by the stator (100,102).

Regarding claim 11/1, Leany et al. discloses further comprising: a power connector (not shown in Fig 1) connected to the stator and the electronic clutch and configured to supply power to the motor and the electronic clutch (para 21, Fig1 – inherently there must be some sort of power connector else the machine would not be able to function as disclosed), the power connector extending through at least a portion of the stator (paras 38-39 – since the clutch coil is energized).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2,4-6, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leany et al. (US 2017/0029998) in view of Moriyama (JP 59076155).
Regarding claim 2/1, Leany et al. discloses further comprising: a plurality of fitting portions (128,130) that are press-fitted between the stator (100,102) and the electronic clutch (122,126) and that are disposed at different positions in the inner space of the stator, wherein the electronic clutch is concentric with the motor (Figs 3-5).
Leany et al. do not mention that their parts are press-fitted.
	Moriyama teaches press-fitting a stator to a housing (abstract).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Leany et al. wherein a plurality of fitting portions that are press-fitted between the stator and the electronic clutch, since Moriyama teaches press-fitting.
	The motivation to do so is that it would allow one to reduce noise and vibration (abstract of Moriyama).
	
Regarding claim 4/3, Leany et al. discloses further comprising: a first press-fit part (128, Figs 3-4) that is press-fitted between the stator core and the electronic clutch insert core (124), the first press-fit part contacting the stator core and the inside of the electronic clutch insert core  (124) in a radial direction; and a second press-fit part (130) that is press-fitted between the stator core and the electronic clutch insert core, the second press-fit part contacting the stator core and an outside of the electronic clutch insert core (124) in the radial direction.
Leany et al. do not mention that their parts are press-fitted.
	Moriyama teaches press-fitting a stator to a housing (abstract).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Leany et al. wherein a first and second press-fit part that is press-fitted between the stator core and the electronic clutch insert core, since Moriyama teaches press-fitting.
	The motivation to do so is that it would allow one to reduce noise and vibration (abstract of Moriyama).

Regarding claim 5/4, Leany et al. discloses wherein the electronic clutch insert core (124) includes the first press-fit part and the second press-fit part (Fig 4 shows it consisting of at least two parts), and wherein the first press-fit part and the second press-fit part face each other (Fig 4), and the electronic clutch bobbin (126) is disposed between the first press-fit part and the second press-fit part.
Leany et al. do not mention that their parts are press-fitted.
	Moriyama teaches press-fitting a stator to a housing (abstract).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Leany et al. wherein a first and second press-fit part that is press-fitted between the stator core and the electronic clutch insert core, since Moriyama teaches press-fitting.
	The motivation to do so is that it would allow one to reduce noise and vibration (abstract of Moriyama).

Regarding claim 6/4, Leany et al. discloses further comprising: a cover (111) that blocks an open portion in the inner space of the stator and is coupled to the stator to fix a position of the electronic clutch (122) in the inner space of the stator.


Regarding claim 12, Leany et al. discloses:
A driving device (24,38, Fig 1) for a washing machine (10), the driving device comprising: 
a motor (38) comprising: 
a stator (100,102) that defines an inner space at a center of the stator, and 
a rotor (104) that surrounds the stator and is spaced apart from an outer circumference of the stator, 
the rotor being configured to rotate relative to the stator (Figs 4-5); 
an electronic clutch (122,126) that is press-fitted into and coupled to the stator through the inner space (para 31 – “The shifter mechanism 122 can include a concentric coil housing 124 positioned within the interior diameter of the stator 100”), the electronic clutch comprising: 
an electronic clutch insert core (124, Fig 5, para 31) having a circular shape, and an electronic clutch bobbin (126) coupled to an inside of the electronic clutch insert core (124, Figs 4-5); 
a sun gear shaft (108,112) configured to receive rotational force from the motor and to rotate based on the rotational force from the motor (Fig 3 since they are all connected); 
a sun gear (112, para 27) coupled to an upper end of the sun gear shaft (108); 
a plurality of planetary gears (114) that surround an outside of the sun gear (112); and 
a planetary gear shaft (118) configured to receive rotational force from the plurality of planetary gears (114) and to rotate based on the rotational force from the plurality of planetary gears (para 27).
Leany et al. do not mention that their parts are press-fitted.
	Moriyama teaches press-fitting a stator to a housing (abstract).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Leany et al. wherein a plurality of fitting portions that are press-fitted between the stator and the electronic clutch, since Moriyama teaches press-fitting.
	The motivation to do so is that it would allow one to reduce noise and vibration (abstract of Moriyama).


Regarding claim 13/12, Leany et al. discloses further comprising: a plurality of fitting portions (128,130) that are press-fitted between the stator (100,102) and the electronic clutch (122,126) and that are disposed at different positions in the inner space of the stator, wherein the electronic clutch is concentric with the motor (Figs 3-5).
Leany et al. do not mention that their parts are press-fitted.
	Moriyama teaches press-fitting a stator to a housing (abstract).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Leany et al. wherein a plurality of fitting portions that are press-fitted between the stator and the electronic clutch, since Moriyama teaches press-fitting.
	The motivation to do so is that it would allow one to reduce noise and vibration (abstract of Moriyama).

Regarding claim 14/12, Leany et al. discloses wherein the stator (100,102) comprises: a stator core (see annotated Fig 3 below) that has a ring shape and defines the inner space of the stator; and a plurality of coils (102) disposed at the stator core, and wherein the rotor (104) comprises: a rotor core (not labeled – radially outer portion by rotor magnets 106) that surrounds the stator (100,102), an air gap being defined between the stator and the rotor core (not clearly shown nor labeled -inherent- else the machine would not be able to rotate nor function as disclosed); and a plurality of magnets (106) that are disposed inside the rotor core and face a plurality of coils (102) of the stator.

Regarding claim 15/14, Leany et al. discloses further comprising: a first press-fit part (128, Figs 3-4) that is press-fitted between the stator core and the electronic clutch insert core (124), the first press-fit part contacting the stator core and the inside of the electronic clutch insert core  (124) in a radial direction; and a second press-fit part (130) that is press-fitted between the stator core and the electronic clutch insert core, the second press-fit part contacting the stator core and an outside of the electronic clutch insert core (124) in the radial direction.
Leany et al. do not mention that their parts are press-fitted.
	Moriyama teaches press-fitting a stator to a housing (abstract).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Leany et al. wherein a first and second press-fit part that is press-fitted between the stator core and the electronic clutch insert core, since Moriyama teaches press-fitting.
	The motivation to do so is that it would allow one to reduce noise and vibration (abstract of Moriyama).

Regarding claim 16/15, Leany et al. discloses wherein the electronic clutch insert core (124) includes the first press-fit part and the second press-fit part (Fig 4 shows it consisting of at least two parts), and wherein the first press-fit part and the second press-fit part face each other (Fig 4), and the electronic clutch bobbin (126) is disposed between the first press-fit part and the second press-fit part.
Leany et al. do not mention that their parts are press-fitted.
	Moriyama teaches press-fitting a stator to a housing (abstract).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Leany et al. wherein a first and second press-fit part that is press-fitted between the stator core and the electronic clutch insert core, since Moriyama teaches press-fitting.
	The motivation to do so is that it would allow one to reduce noise and vibration (abstract of Moriyama).

Regarding claim 17/15, Leany et al. discloses further comprising: a cover (111) that blocks an open portion in the inner space of the stator and is coupled to the stator to fix a position of the electronic clutch (122) in the inner space of the stator.

Regarding claim 20/12, Leany et al. discloses wherein a height of the electronic clutch (122) corresponds to a height of the inner space of the stator (100,102), and wherein an entire portion of the electronic clutch (122) is disposed within the inner space of the stator and surrounded by the stator (100,102).

Claim(s) 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leany et al. (US 2017/0029998) in view of Moriyama (JP 59076155), further in view of Okamoto et al. (KR 2009/0006868).
Regarding claim 7/6, Leany et al. discloses the invention as discussed above, except wherein the stator defines at least one coupling groove at a position facing the second press-fit part, and wherein the cover is coupled to the stator by at least one bolt passing through the at least one coupling groove.
Okamoto et al. teaches an apparatus wherein the stator core (15) defines at least one coupling groove (21) at a position facing the second press-fit part (para 19 of “Embodiment 1”), and wherein the cover is coupled to the stator core by at least one bolt (24) passing through the at least one coupling groove (21, para 19 of “Embodiment 1”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Leany et al. in view of Moriyama wherein the stator core defines at least one coupling groove at a position facing the second press-fit part, and wherein the cover is coupled to the stator core by at least one bolt passing through the at least one coupling groove, as Okamoto et al. teaches.
The motivation to do so is that it would permit one to fasten the parts as needed (para 19 of “Embodiment 1”).

Regarding claim 18/17, Leany et al. in view of Moriyama discloses the invention as discussed above, except wherein the stator core defines at least one coupling groove at a position facing the second press-fit part, and wherein the cover is coupled to the stator core by at least one bolt passing through the at least one coupling groove.
Okamoto et al. teaches an apparatus wherein the stator core (15) defines at least one coupling groove (21) at a position facing the second press-fit part (para 19 of “Embodiment 1”), and wherein the cover is coupled to the stator core by at least one bolt (24) passing through the at least one coupling groove (21, para 19 of “Embodiment 1”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Leany et al. in view of Moriyama wherein the stator core defines at least one coupling groove at a position facing the second press-fit part, and wherein the cover is coupled to the stator core by at least one bolt passing through the at least one coupling groove, as Okamoto et al. teaches.
The motivation to do so is that it would permit one to fasten the parts as needed (para 19 of “Embodiment 1”).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 19/18 inter alia, the specific limitations of “…further comprising: a plurality of stoppers connected to the stator and a bearing housing of the washing machine, the plurality of stoppers being coupled to the stator and the bearing housing through the stator core….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834